Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on August 14, 2022, in which claims 2-5 and 7-20 were presented for examination, of which claim 1 was amended, are being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed August 14, 2022 have been fully considered but they are not persuasive. 
	Applicants Argument: Nonetheless, solely to advance prosecution, Applicant has amended claim 1 to recite that that vertical longitudinal plane of the helmet is "extending in a viewing direction of a person when wearing the helmet." No new matter has been entered. See, e.g., Specification paragraphs [0018], [0024], [0041]; FIGS. 1-2. Further, as this amendment merely expressly recites what was already present in the claim (see above discussion), it does not narrow the scope thereof. In addition, as discussed above, with respect to a transverse direction extending laterally relative to a vertical longitudinal plane of the helmet extending in a viewing direction of a person when wearing the helmet, the Reed antenna 66 is not located substantially at an outer transverse end of the protective helmet as claimed. 
Therefore, for at least the above reasons, independent claim 1 is patentable. The dependent claims are likewise patentable. See MPEP § 2143.03, citing In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) (claims depending from a patentable claim are also patentable over the prior art). The additional prior art cited by the Examiner does not address the above- discussed deficiencies of Reed, nor does the Examiner contend that they do. Applicant further submits that the dependent claims are independently patentable, because the prior art fails to teach or suggest the claimed combination of features. 


Examiners Response: Examiner respectfully disagrees. Reed discloses the amended limitations, as claimed below. Figures have been re-annotated to better show where the “vertical longitudinal plane”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the helmet defines a transverse direction extending laterally relative to a vertical longitudinal plane of the helmet extending in a viewing direction of a person when wearing the helmet” lines: 13-15, is indefinite because it is unclear if the “transverse direction” or  the “longitudinal plane” is extending in a “viewing direction.” Examiner assumes it’s the transverse direction. Examiner suggests explaining what relation directions and planes have with respect to human organisms, in a functional limitation. 
Claims 2-5 and 7-20 are rejected for depending directly or indirectly from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1, 4, 5, 7-10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US Patent 5,142,700) in view of Catterson et al. (US PG Pub. 2018/0289095) as best understood.
Regarding claim 1, Reed discloses a protective helmet (10, Fig. 1), comprising: 
an antenna (66, Fig. 2) configured for radio transmission (Col. 3, lines: 60-62), 
an outer shell (12) configured for distributing impact forces (“configured for…forces” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
a vertically lower edge (edge of 16 and 20) defining an opening configured for insertion of a person’s head therethrough to wear the helmet (Col. 2, lines: 54-57),
an inner layer (22) located within the outer shell (12), configured for damping impact forces (“configured for…forces” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein the helmet defines a transverse direction (see annotated Fig. 2 below) extending laterally relative to a vertical longitudinal plane of the helmet (see annotated Fig. 2 below); and wherein the antenna is located, with respect to the transverse direction, substantially at an outer transverse end of the protective helmet (see annotated Fig. 2 below) extending in a viewing direction of a person when wearing the helmet (examiner notes the “viewing direction” is the direction extending through the “vertical plane” in annotated Fig. 2 below).

    PNG
    media_image1.png
    517
    654
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated
Reed does not disclose a digital device and socket.
However, Catterson et al. “Catterson” teaches yet another protective helmet, wherein Catterson teaches a digital device (35, Fig. 2), and 
	a socket (Par. 0066, Lines: 1-3) connected to the outer shell (8, Fig. 1), configured for contacting the digital device and electrically connecting the digital device (35) to the antenna (28) for wireless communication when the socket contacts the digital device (Par. 0066, Lines: 3-6).

    PNG
    media_image2.png
    368
    685
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective helmet as disclosed by Reed, by including a digital device and a socket as taught by Catterson, in order to allow various devices to connect to the helmet for different functions.

Regarding claim 4, Reed in view of Catterson disclose the socket (Par. 0066, Lines: 1-3 of Catterson) has a frame (see Fig. above) configured for housing the digital device (“configured for…device” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) and a transmission device (29) configured for signal transmission (Par. 0047, Lines: 1-7, “configured for…transmission” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein the transmission device (29) is electrically connected to the-3- MEl 30039331v.3antenna (28, Fig. 2), and, when the digital device (35) housed in the frame (see Fig. above, Par. 0066, Lines: 1-6), the transmission device (29) is electrically coupled to an antenna pole of the digital device (see Fig. above).

Regarding claim 5, Reed in view of Catterson disclose the antenna defines a dipole antenna (Col. 3, lines: 60-62 of Reed, examiner notes the antenna disclosed by reed acts as a “dipole antenna”).  

Regarding claim 7, Reed in view of Catterson disclose the protective helmet (10, Fig. 2 of Catterson) has a transmission line (27) configured for electrically connecting the digital device (35) to the antenna (28, Par. 0049, “configured for…antenna” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective helmet as disclosed by Reed, by incorporating a transmission line as taught by Catterson, in order to sufficiently control where current is being supplied to.

Regarding claim 8, Reed in view of Catterson disclose the outer shell (12, Fig. 2 of Reed) has an opening (28), and the transmission line (27, Fig. 2 of Catterson) is routed through the opening (examiner notes with the combination made above the transmission line would be “routed through the opening”).

	Regarding claim 9, Reed in view of Catterson disclose the socket (Par. 0066, Lines: 1-3 of Catterson) is located at a lower edge of the protective helmet (see Fig. below).  

Regarding claim 10, Reed in view of Catterson disclose the protective helmet (10, Fig. 2 of Reed) has a cover (see annotated Fig. 2 above, examiner notes the region pointed to  covers the antenna) located on the outer shell (12), wherein the antenna (66) is at least partially located between the outer shell (12) and the cover (see annotated Fig. 2 above).  

Regarding claim 16, Reed in view of Catterson disclose the protective helmet (10, Fig. 1 of Reed) is a protective motorcycle helmet (examiner notes the helmet acts as a “protective motorcycle helmet”).  

Regarding claim 17, Reed in view of Catterson disclose the antenna (66, Fig. 2 of Reed) is configured for emitting in a substantially horizontal transmission direction (“configured for…direction” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 

Regarding claim 19, Reed in view of Catterson disclose the transmission device (29, Fig. 2 of Catterson) defines a coaxial plug-in device with at least two contact poles (Par. 0066, Lines: 1-6, examiner notes a “coaxial plug-in device with at least two poles” would be present in the helmet since in Fig. 2, elements 35 are cited as being more than one external connector).

	Regarding claim 20, Reed in view of Catterson disclose the transmission line (27, Fig. 2 of Catterson) is routed at least partially inside the outer shell (8, Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Catterson et al., further in view of Drefko et al. (US Patent 4,357,711), hereinafter Drefko. 
Regarding claim 2, Reed in view of Catterson disclose the invention substantially as claimed above.
They do not disclose the antenna is located outside the outer shell.
However, Drefko teaches yet another protective helmet, wherein Drefko teaches an antenna (17, Fig. 1) is located outside an outer shell (11, examiner notes portions of the antenna are shown as outside of the outer shell in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shell as disclosed by Reed in view of Catterson, by having the antenna located on an outside of the outer shell as taught by Drefko, in order to allow the antenna to have a stronger signal for transmitting. 


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Catterson et al., further in view of Yanagihara (US Patent 5,996,128), hereinafter Yanagihara. 
Regarding claim 11, Reed in view of Catterson disclose a visor (30, Fig. 1 of Reed) configured for eye protection (“configured for…protection” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
	They do not disclose a visor attachment device.
	However, Yanagihara teaches yet another protective helmet, wherein Yanagihara teaches a protective helmet (2, Fig. 1-3) with a visor attachment device (9) connected to the outer shell (see Fig. below), configured for pivotably mounting the visor (8, Col. 4, Lines: 60-65).

    PNG
    media_image3.png
    433
    555
    media_image3.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image4.png
    298
    405
    media_image4.png
    Greyscale

Fig. 3-Examiner Annotated

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shell as disclosed by Reed in view of Catterson, by incorporating a visor attachment device as taught by , Yanagihara, in order to prevent losing a visor by keeping it attached to the outer shell.

Regarding claim 12, Reed in view of Catterson, further in view of Yanagihara disclose the cover (5, Fig. 1-3 of Yanagihara) is attached to the visor attachment device (9, examiner notes the cover is attached to the visor attachment through the outer shell).

	Regarding claim 13, Reed in view of Catterson, further in view of Yanagihara disclose  the cover (5, Fig. 1-3 of Yanagihara) has an integrally configured aerodynamics device (see Fig. above) configured for redirecting air flow about the protective helmet during travel (examiner notes its structure redirects airflow as shown in Fig. 1).

	Regarding claim 14, Reed in view of Catterson, further in view of Yanagihara disclose  the protective helmet (2, Fig. 1-3 of Yanagihara) has a structure (1) located on the outer shell (see Fig. above) defining a contoured surface profile of the protective helmet (see Fig. above) relative to the outer shell (see Fig. above), wherein the aerodynamics device (see Fig. above) is located adjacent to the structure (1, Fig. 2) and defines a smoothed surface profile relative to the contoured surface profile (examiner notes the aerodynamics device defines a “smoothed surface profile relative to the contoured surface profile” as shown in Figs. 1-3).  

	Regarding claim 15, Reed in view of Catterson, further in view of Yanagihara disclose the outer shell (see Fig. above of Yanagihara) has ventilation openings (see Fig. above), configured for feeding cooling traveling air into the protective helmet, and wherein the cover (5) defines a feeding device (5a) covering the ventilation openings (see Fig. above) for diverting the traveling air (Col. 4, Lines: 57-59, “for diverting…air” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Catterson et al., further in view of Cronin (US Patent 9,711,146), hereinafter Cronin.
	Regarding claim 3, Reed in view of Catterson disclose the invention substantially as claimed above. 
	They do not disclose a digital device defines a radio module.
	However, Cronin teaches yet another protective helmet, wherein Cronin teaches a digital device (15) defines a radio module (Col. 3, Lines: 50-60) for a Wireless Personal Area Network (“for a…Network” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital device as disclosed by Reed in view of Catterson, by utilizing a Wireless Personal Area Network, in order to transmit data to a remote location.

	Regarding claim 18, Reed in view of Catterson, further in view of Cronin disclose the digital device (15, Fig. 1 of Cronin) defines a radio module for Bluetooth communication (Col. 3, Lines: 50-55).  

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732      


/KHALED ANNIS/Primary Examiner, Art Unit 3732